Order denying motion for leave to serve a supplemental complaint to bring in a general administratrix appointed in the State of New Jersey affirmed, without costs. Neither the original nor the proposed plaintiff has capacity to sue in this State. (Petersen v. Chemi al Bank, 32 N. Y. 21; Helme v. Buckelew, 229 id. 363; Wikoff v. Hirschel, 258 id. 28.) It would be futile to bring in a general administrator for the purpose of collecting a judgment which cannot be had. The case is unlike that of Ferguson v. Harder (141 Misc. 466), wherein the administratrix qualified in this State before seeking to amend the complaint. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.